United States Court of Appeals
      for the Federal Circuit
                ______________________

         IN RE: DETROIT ATHLETIC CO.,
                      Appellant
               ______________________

                      2017-2361
                ______________________

    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board in No.
86625093.
                 ______________________

              Decided: September 10, 2018
                ______________________

    KATHRYN R. SPRAY, Wright Beamer, Farmington
Hills, MI, argued for appellant.

   THOMAS L. CASAGRANDE, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA,
argued for appellee Andrei Iancu. Also represented by
CHRISTINA J. HIEBER, THOMAS W. KRAUSE, JOSEPH MATAL.
                ______________________

 Before O’MALLEY, REYNA, and HUGHES, Circuit Judges.
O’MALLEY, Circuit Judge.
    Detroit Athletic Co. (“DACo”) appeals from a decision
of the Trademark Trial and Appeal Board affirming the
Patent and Trademark Office’s refusal to register
DETROIT ATHLETIC CO. for sports apparel retail
services. In that decision, the Board concluded that
2                                IN RE: DETROIT ATHLETIC CO.




DACo’s mark is likely to be confused with the third-party
mark DETROIT ATHLETIC CLUB, registered for cloth-
ing goods. See In re Detroit Athletic Co., No. 86625093,
2017 WL 2876815 (T.T.A.B. June 2, 2017). Because the
Board’s conclusion is predicated on factual findings sup-
ported by substantial evidence, we affirm.
                      I. BACKGROUND
     DACo is a “sports specialty shop” that sells souvenirs
and apparel associated with Detroit professional sports
teams. J.A. 85. Since at least 2004, DACo has been using
the DETROIT ATHLETIC CO. mark in connection with
its retail services.
     In May 2015, DACo filed an application to register the
standard character mark DETROIT ATHLETIC CO. on
the Principal Register for “[o]n-line retail consignment
stores featuring sports team related clothing and apparel;
[r]etail apparel stores; [r]etail shops featuring sports team
related clothing and apparel; [r]etail sports team related
clothing and apparel stores.” Detroit Athletic, 2017 WL
2876815, at *1 & n.1. In response to a non-final refusal,
however, DACo disclaimed ATHLETIC CO. and amended
the application to seek registration on the Supplemental
Register.
     Thereafter, the examining attorney refused registra-
tion of the mark under Section 2(d) of the Lanham Act, 15
U.S.C. § 1052(d), finding that DETROIT ATHLETIC CO.
is likely to be confused with DETROIT ATHLETIC
CLUB, which is registered on the Principal Register for
“[c]lothing, namely athletic uniforms, coats, golf shirts,
gym suits, hats, jackets, sweat pants, sweat shirts, polo
shirts, and T-shirts.” 1 Id. at *1. The latter mark is owned
by the Detroit Athletic Club, a private social club in
Detroit originally “organized in 1887 as a place for men to


    1   The wording ATHLETIC CLUB is disclaimed.
IN RE: DETROIT ATHLETIC CO.                               3



congregate and enjoy watching or participating in numer-
ous sporting events.” J.A. 66.
    The Board affirmed, concluding that, “because the
marks are similar, the goods and services are related, and
the channels of trade and consumers overlap,” consumers
are likely to be confused by the marks. Detroit Athletic
Club, 2017 WL 2876815, at *6. DACo appealed to this
court, and we have jurisdiction under 28 U.S.C.
§ 1295(a)(4)(B).
                      II. DISCUSSION
    Under Section 2(d) of the Lanham Act, a mark may be
refused registration if it “so resembles a mark registered
in the Patent and Trademark Office[] . . . as to be likely,
when used on or in connection with the goods of the
applicant, to cause confusion[.]” 15 U.S.C. § 1052(d).
Likelihood of confusion is a legal determination based on
underlying findings of fact. In re Viterra Inc., 671 F.3d
1358, 1361 (Fed. Cir. 2012). We review the Board’s legal
determination without deference and its factual findings
for substantial evidence. Id. Substantial evidence is
“such relevant evidence as a reasonable mind would
accept as adequate to support a conclusion.” Id. (internal
quotation marks omitted).
    In the Patent and Trademark Office—and in appeals
therefrom—likelihood of confusion is determined by
assessing the relevant factors set forth in In re E. I.
DuPont de Nemours & Co., 476 F.2d 1357 (CCPA 1973). 2


    2   Those factors are: (1) the similarity or dissimilar-
ity of the marks in their entireties as to appearance,
sound, connotation, and commercial impression; (2) the
similarity or dissimilarity and nature of the goods or
services as described in an application or registration or
in connection with which a prior mark is in use; (3) the
similarity or dissimilarity of established, likely-to-
4                                 IN RE: DETROIT ATHLETIC CO.




See Juice Generation, Inc. v. GS Enters. LLC, 794 F.3d
1334, 1338 (Fed. Cir. 2015). The DuPont factors deemed
relevant by the Board in this case are: the (A) similarity
or dissimilarity of the marks in their entireties as to
appearance, sound, connotation, and commercial impres-
sion (factor 1); (B) similarity or dissimilarity and nature
of the goods or services as described in an application or
registration (factor 2); (C) similarity or dissimilarity of
established, likely-to-continue trade channels (factor 3);
and (D) the length of time during and conditions under
which there has been concurrent use without evidence of
actual confusion (factor 8).
    We address the Board’s ruling with respect to each of
these factors below.
    A. Similarity or Dissimilarity of the Marks (Factor 1)
    The first DuPont factor considers “[t]he similarity or
dissimilarity of the marks in their entireties as to appear-



continue trade channels; (4) the conditions under which
and buyers to whom sales are made—i.e., “impulse” vs.
careful, sophisticated purchasing; (5) the fame of the prior
mark (sales, advertising, length of use); (6) the number
and nature of similar marks in use on similar goods;
(7) the nature and extent of any actual confusion; (8) the
length of time during and conditions under which there
has been concurrent use without evidence of actual confu-
sion; (9) the variety of goods on which a mark is or is not
used (house mark, “family” mark, product mark); (10) the
market interface between applicant and the owner of a
prior mark; (11) the extent to which applicant has a right
to exclude others from use of its mark on its goods;
(12) the extent of potential confusion—i.e., whether de
minimis or substantial; and (13) any other established
fact probative of the effect of use. DuPont, 476 F.2d at
1361.
IN RE: DETROIT ATHLETIC CO.                                5



ance, sound, connotation and commercial impression.”
DuPont, 476 F.2d at 1361. Here, the Board found that the
DETROIT ATHLETIC CO. and DETROIT ATHLETIC
CLUB marks “are nearly identical in terms of sound,
appearance and commercial impression.” Detroit Athletic,
2017 WL 2876815, at *2. That finding is supported by
substantial evidence.
    As the Board noted, both marks consist of three words
beginning with the identical phrase “Detroit Athletic” and
ending with one-syllable “C” words (i.e., “Co.” and “Club”).
Id. Both marks, moreover, conjure an image of sporting
goods or services having a connection to Detroit. When
viewed in their entireties, the marks reveal an identical
structure and a similar appearance, sound, connotation,
and commercial impression. These similarities go a long
way toward causing confusion among consumers. See In
re Nat’l Data Corp., 753 F.2d 1056, 1060 (Fed. Cir. 1985)
(finding similarity between CASH MANAGEMENT
ACCOUNT         and    THE      CASH       MANAGEMENT
EXCHANGE because they “are, in large part, identical in
sound and appearance and have a general similarity in
cadence”); Van Pelt & Brown, Inc. v. John Wyeth & Bro.,
Inc., 161 F.2d 244, 246 (CCPA 1947) (finding similarity
where both marks “have the same number of syllables,
the suffix of each is pronounced the same, when spoken
both have the same cadence and have a very little distin-
guishable difference in sound”).
     The identity of the marks’ initial two words is particu-
larly significant because consumers typically notice those
words first. See Palm Bay Imps., Inc. v. Veuve Clicquot
Ponsardin Maison Fondee en 1772, 396 F.3d 1369, 1372
(Fed. Cir. 2005) (finding similarity between VEUVE
ROYALE and two VEUVE CLICQUOT marks in part
because VEUVE “remains a ‘prominent feature’ as the
first word in the mark and the first word to appear on the
label”); Century 21 Real Estate Corp. v. Century Life of
Am., 970 F.2d 874, 876 (Fed. Cir. 1992) (finding similarity
6                               IN RE: DETROIT ATHLETIC CO.




between CENTURY 21 and CENTURY LIFE OF
AMERICA in part because “consumers must first notice
th[e] identical lead word”). Indeed, in view of the marks’
structural similarity, the lead words are their dominant
portion and are likely to make the greatest impression on
consumers. See id.; see also 4 J. Thomas McCarthy,
McCarthy on Trademarks and Unfair Competition
§ 23:42, at 23-245 (5th ed. 2018) (“It is appropriate in
determining the question of likelihood of confusion to give
greater weight to the important or ‘dominant’ parts of a
composite mark, for it is that which may make the great-
est impression on the ordinary buyer.”). This likeness
weighs heavily in the confusion analysis, and the Board
did not err in so finding. 3
    DACo nevertheless argues that the Board failed to
consider the marks in their entireties and instead empha-
sized the similarity between the marks’ first two words
while downplaying the differences between their terminal
words. According to DACo, the differences engendered by
the words “Co.” and “Club” would allow consumers to
distinguish between the marks. We disagree on both
counts. First, the Board reiterated that it was assessing
the marks “in their entireties” and proceeded to do just
that. Detroit Athletic, 2017 WL 2876815, at *2; see also
id. at *3 (“[V]iewed as a whole, the similarities between
the marks in appearance, sound, connotation and com-
mercial impression[] . . . outweigh the dissimilarities.”).



    3   The Board acknowledged that “the wording
DETROIT ATHLETIC is itself conceptually weak” insofar
as DETROIT is geographically descriptive and
ATHLETIC is merely descriptive, but the Board neverthe-
less found that the identical wording at the beginning of
the marks “lessens the possible influence of differing
wording at the end.” Detroit Athletic, 2017 WL 2876815,
at *2. We see no reversible error in this finding.
IN RE: DETROIT ATHLETIC CO.                                 7



     Second, while it is true that the words “Co.” and
“Club” technically differentiate the marks, those words do
little to alleviate the confusion that is likely to ensue.
Both words are descriptive insofar as they merely de-
scribe the business form of the entity that owns the
marks. See Goodyear’s Rubber Mfg. Co. v. Goodyear
Rubber Co., 128 U.S. 598, 602–03 (1888) (noting that the
addition of the word “Company” indicates only the busi-
ness form of the entity); cf. McCarthy on Trademarks
§ 23:49, at 23-279 (“Tacking on a generic business entity
name such as ‘company,’ or ‘Inc.’ or ‘Partners’ will not
usually avoid a likelihood of confusion to an otherwise
confusingly similar mark.”). Indeed, both “Co.” and
“Club” were disclaimed in DACo’s application and the
Detroit Athletic Club’s registration, respectively. See J.A.
33 (requiring DACo to disclaim ATHLETIC CO. “because
such wording appears to be generic in the context of
applicant’s services”).
    Those words are therefore unlikely to change the
overall commercial impression engendered by the marks.
See Hewlett-Packard Co. v. Packard Press, Inc., 281 F.3d
1261, 1266 (Fed. Cir. 2002) (“Given the descriptive nature
of the disclaimed word ‘Technologies,’ the Board correctly
found that the word ‘Packard’ is the dominant and distin-
guishing element of PACKARD TECHNOLOGIES.”);
Cunningham v. Laser Golf Corp., 222 F.3d 943, 947 (Fed.
Cir. 2000) (finding similarity between LASER for golf
clubs and golf balls and LASERSWING for golf practice
devices, and noting that “the term ‘swing’ is both common
and descriptive” and therefore “may be given little weight
in reaching a conclusion on likelihood of confusion” (inter-
nal quotation marks omitted)); cf. McCarthy on Trade-
marks § 23:50, at 23-283 (merely adding “a generic,
descriptive or highly suggestive term[] . . . is generally not
sufficient to avoid confusion”).
    To be sure, the mere fact that “Co.” and “Club” were
disclaimed does not give one license to simply ignore those
8                                IN RE: DETROIT ATHLETIC CO.




words in the likelihood of confusion analysis. “This is so
because confusion is evaluated from the perspective of the
purchasing public, which is not aware that certain words
or phrases have been disclaimed.” Shen Mfg. Co. v. Ritz
Hotel, Ltd., 393 F.3d 1238, 1243 (Fed. Cir. 2004); Nat’l
Data, 753 F.2d at 1059 (“The technicality of a disclaimer
in National’s application to register its mark has no legal
effect on the issue of likelihood of confusion. The public is
unaware of what words have been disclaimed during
prosecution of the trademark application at the PTO.”
(footnote omitted)). Thus, the Board must consider the
mark “in its entirety, including the disclaimed portion.”
Viterra, 671 F.3d at 1367.
    But, “in articulating reasons for reaching a conclusion
on the issue of confusion, there is nothing improper in
stating that, for rational reasons, more or less weight has
been given to a particular feature of a mark, provided the
ultimate conclusion rests on consideration of the marks in
their entireties.” Nat’l Data, 753 F.2d at 1058. As de-
scribed above, the non-source identifying nature of the
words “Co.” and “Club” and the disclaimers thereof consti-
tute rational reasons for giving those terms less weight in
the analysis. Thus, while it would be impermissible to
ignore the words outright, the Board did not err in focus-
ing on the other, more dominant portions of the marks.
See In re Dixie Rests., Inc., 105 F.3d 1405, 1407 (Fed. Cir.
1997) (finding that the dominant part of applicant’s mark,
THE DELTA CAFE, was the word “Delta” in part because
the generic word “cafe” was disclaimed); McCarthy on
Trademarks § 23:42, at 23-248 (“The fact that in a regis-
tration, certain descriptive or generic terms are dis-
claimed indicates that those terms are less significant and
the other parts of the mark are the dominant parts that
will impact most strongly on the ordinary buyer.”).
    This case is therefore distinguishable from Juice Gen-
eration, on which DACo relies. In that case, the Board
found a likelihood of confusion between PEACE LOVE
IN RE: DETROIT ATHLETIC CO.                              9



AND JUICE for juice bars and PEACE & LOVE for
restaurants. That conclusion was predicated on the
Board’s declaration that the “dominant portion” of the
former mark was “virtually identical” to the latter mark,
and its conclusory statement that “the additional dis-
claimed word ‘JUICE’ . . . do[es] not serve to sufficiently
distinguish” the marks. 794 F.3d at 1341 (internal quota-
tion marks omitted). We vacated that ruling, finding that
the Board did not adequately consider whether the marks
convey distinct meanings nor set forth an analysis show-
ing that it in fact considered the disclaimed term. See id.
In so ruling, however, we made clear that the Board “may
properly afford more or less weight to particular compo-
nents of a mark for appropriate reasons” as long as it
“view[s] the mark as a whole.” Id. As explained above,
the Board here considered the marks as a whole. And,
significantly, rather than simply dismissing “Co.” and
“Club” out-of-hand as in Juice Generation, the Board
proffered rational reasons why those words, as mere
business identifiers, do not sufficiently distinguish the
marks.
    Finally, the record evidence shows that, regardless of
whether “Co.” and “Club” were disclaimed, they do not
serve source-identifying functions. Several third-party
registrations proffered by the examining attorney, for
example, establish that many clubs, including the Detroit
Athletic Club itself, are corporations. This evidence
suggests that “Co.” and “Club” are not mutually exclusive.
Thus, as the Board noted, the fact that an entity does
business as a club does not foreclose its existence as a
corporation. See Detroit Athletic, 2017 WL 2876815, at
*2–3. The words “Co.” and “Club” therefore do not distin-
guish the marks in the manner that DACo urges. 4



    4  DACo attacks the third-party registrations, argu-
ing that they use the terms “Co.” and “Club” in ways
10                               IN RE: DETROIT ATHLETIC CO.




    Substantial evidence thus supports the Board’s find-
ing that the marks are similar.
           B. Similarity or Dissimilarity and
        Nature of the Goods or Services (Factor 2)
    The second DuPont factor considers “[t]he similarity
or dissimilarity and nature of the goods or services as
described in an application or registration or in connec-
tion with which a prior mark is in use.” DuPont, 476 F.2d
at 1361. Here, the Board found that the clothing goods
described in the Detroit Athletic Club’s registration are
broad enough to cover “all types of clothing, which in-
cludes sports teams’ clothing” sold by DACo. Detroit
Athletic, 2017 WL 2876815, at *5. This finding, too, is
supported by substantial evidence.
     The services described in DACo’s application relate to
sports apparel and include “[o]n-line retail consignment
stores featuring sports team related clothing and apparel;
[r]etail apparel stores; [r]etail shops featuring sports team
related clothing and apparel; [r]etail sports team related
clothing and apparel stores.” The clothing sold through
those services is a subset of the goods described in the
Detroit Athletic Club’s registration, which include
“[c]lothing, namely athletic uniforms, coats, golf shirts,
gym suits, hats, jackets, sweat pants, sweat shirts, polo
shirts, and T-shirts.” Put another way, the Detroit Ath-



contrary to the terms’ common meanings. DACo cites to a
laundry list of evidence that it alleges is more probative of
how consumers would perceive the marks at issue. But
the third-party registrations were proffered merely to
show that “club” trademarks can be owned by corpora-
tions, which refutes DACo’s claim that the word “Club”
tells the consumer that one entity is a club, while “Co.”
conveys that the other entity is a corporation. According-
ly, DACo’s arguments on this point are unpersuasive.
IN RE: DETROIT ATHLETIC CO.                                11



letic Club’s clothing goods are “very general” in nature
and cover “all types of clothing,” including the clothing
sold through DACo’s sports apparel retail services. De-
troit Athletic, 2017 WL 2876815, at *4–5.
     Thus, while the goods and services are not identical,
they substantially overlap, which weighs in favor of
finding a likelihood of confusion. See Hewlett-Packard,
281 F.3d at 1268 (finding confusion to be likely between
HEWLETT PACKARD and PACKARD TECHNOLOGIES
where “several of HP’s registrations cover goods and
services that are closely related to the broadly described
services that Packard Press seeks to register”); In re
Hyper Shoppes (Ohio), Inc., 837 F.2d 463, 464 (Fed. Cir.
1988) (“[A]pplicant’s ‘general merchandise store services’
would include the sale of furniture . . . . What else it sells
is irrelevant; there is overlap.”).
    Indeed, the record evidence shows that several third-
party apparel retailers—i.e., adidas, Hanes, Nike, and
Puma—sell clothing bearing their own marks in addition
to clothing bearing sports team names and logos. This
evidence suggests that consumers are accustomed to
seeing a single mark associated with a source that sells
both its own branded clothing (as does the Detroit Athlet-
ic Club) as well as sports-teams-branded clothing (as does
DACo). See Hewlett-Packard, 281 F.3d at 1267 (stating
that evidence that “a single company sells the goods and
services of both parties, if presented, is relevant to a
relatedness analysis”); In re Halo Leather Ltd., No. 2017-
1849, 2018 WL 2974462, at *4 (Fed. Cir. June 13, 2018)
(per curiam) (finding likelihood of confusion where the
record evidence showed that “the goods come from the
same sources under one mark” and that “consumers are
accustomed to seeing the applied-for and registered goods
originating from the same source”). In view of this evi-
dence, the Board did not err in finding similarity between
the respective goods and services.
12                               IN RE: DETROIT ATHLETIC CO.




    DACo objects to this analysis, pointing out that DA-
Co’s application describes services in International Class
35, while the Detroit Athletic Club’s registration describes
goods in International Class 25. But that difference does
not alter our conclusion. Classification is solely for the
“convenience of Patent and Trademark Office administra-
tion,” 15 U.S.C. § 1112, and “is wholly irrelevant to the
issue of registrability under section 1052(d), which makes
no reference to classification,” Jean Patou, Inc. v. Theon,
Inc., 9 F.3d 971, 975 (Fed. Cir. 1993). It is therefore well
established that “confusion may be likely to occur from
the use of the same or similar marks for goods, on the one
hand, and for services involving those goods, on the other.”
Trademark       Manual       of    Examining      Procedure
¶ 1207.01(a)(ii) (emphases added) (citing Hyper Shoppes,
837 F.2d at 464). Indeed, we have held that confusion is
likely where one party engages in retail services that sell
goods of the type produced by the other party, as here.
See Hyper Shoppes, 837 F.2d at 464–65 (finding similarity
between furniture and “general merchandise store ser-
vices,” and rejecting the distinction between goods and
services as having “little or no legal significance”). Thus,
that the goods and services at issue fall within different
classes does not preclude a finding that they are similar.
    DACo next argues that consumers would have little
problem distinguishing between DACo’s clothing store
and the Detroit Athletic Club’s private social club. While
this may be true, it is largely irrelevant. The relevant
inquiry in an ex parte proceeding focuses on the goods and
services described in the application and registration, and
not on real-world conditions. See In re i.am.symbolic, llc,
866 F.3d 1315, 1325 (Fed. Cir. 2017) (“In reviewing the
second factor, ‘we consider the applicant’s goods as set
forth in its application, and the [registrant’s] goods as set
forth in its registration.’” (quoting M2 Software, Inc. v. M2
Commc’ns, Inc., 450 F.3d 1378, 1382 (Fed. Cir. 2006)).
DACo’s arguments on this point are, thus, misdirected.
IN RE: DETROIT ATHLETIC CO.                             13



     The registration for the DETROIT ATHLETIC CLUB
mark describes clothing, not social clubs. The relevant
inquiry, therefore, is whether consumers would believe
that the Detroit Athletic Club—in its capacity as a seller
of clothes—owns, sponsors, supplies, or is otherwise
affiliated with DACo, a clothing store of a similar name.
See Coach Servs., Inc. v. Triumph Learning LLC, 668 F.3d
1356, 1369 (Fed. Cir. 2012) (“[L]ikelihood of confusion can
be found if the respective products are related in some
manner and/or if the circumstances surrounding their
marketing are such that they could give rise to the mis-
taken belief that they emanate from the same source.”
(internal quotation marks omitted)); see also Giant Food,
Inc. v. Nation’s Foodserv., Inc., 710 F.2d 1565, 1570 (Fed.
Cir. 1983) (“While we recognize that the average consum-
er makes a distinction between fast-food restaurants and
supermarkets, we are satisfied that, if the marks them-
selves are confusingly similar, customers of the fast-food
restaurant would be likely to believe that opposer owned,
sponsored, or supplied that business.”). As described
above, the Board did not err by finding that consumers
are in fact likely to conflate the source of the goods and
services covered by the two marks at issue here.
    Substantial evidence therefore supports the Board’s
finding that the goods or services associated with each
mark are similar.
        C. Similarity of Trade Channels (Factor 3)
    The third DuPont factor considers “[t]he similarity or
dissimilarity of established, likely-to-continue trade
channels.” DuPont, 476 F.2d at 1361. The Board found
that the Detroit Athletic Club’s clothing comprises the
type of goods likely to be sold through DACo’s sports
apparel retail services.    Detroit Athletic, 2017 WL
2876815, at *5. Once again, this finding is supported by
substantial evidence.
14                               IN RE: DETROIT ATHLETIC CO.




    The registration contains no restrictions on the chan-
nels of trade or classes of customers. As a result, the
Detroit Athletic Club’s clothing is presumed to be sold in
all normal trade channels to all the normal classes of
purchasers. See i.am.symbolic, 866 F.3d at 1327 (“In the
absence of meaningful limitations in either the applica-
tion or the cited registrations, the Board properly pre-
sumed that the goods travel through all usual channels of
trade and are offered to all normal potential purchas-
ers.”). The Board found that the “ordinary channels of
trade for clothing items include all types of clothing
stores, both online, and brick and mortar, including those
that specialize in sports teams.” Detroit Athletic, 2017
WL 2876815, at *5. In other words, the Board found that
the Detroit Athletic Club’s trade channels are broad
enough to encompass DACo’s. We see no reversible error
in this finding.
    DACo argues that the Detroit Athletic Club sells
clothing only to its club members and only in its gift shop
located onsite. DACo contends that this fact would pre-
vent confusion among the public at large. Even if true,
this assertion is, once again, irrelevant.        The third
DuPont factor—like the second factor—must be evaluated
with an eye toward the channels specified in the applica-
tion and registration, not those as they exist in the real
world. See i.am.symbolic, 866 F.3d at 1325–27; Stone
Lion Capital Partners, L.P. v. Lion Capital LLP, 746 F.3d
1317, 1323 (Fed. Cir. 2014) (stating with respect to the
third DuPont factor that “[i]t was proper[] . . . for the
Board to focus on the application and registrations rather
than on real-world conditions, because the question of
registrability of an applicant’s mark must be decided on
the basis of the identification of goods set forth in the
application” (internal quotation marks omitted)). As
described above, the registration does not set forth any
restrictions on use and therefore “cannot be narrowed by
testimony that the applicant’s use is, in fact, restricted to
IN RE: DETROIT ATHLETIC CO.                              15



a particular class of purchasers.” Stone Lion, 746 F.3d at
1323 (internal quotation marks omitted). Indeed, the
owner of an unrestricted registration is entitled to change
its current trade channels at any time. See CBS Inc. v.
Morrow, 708 F.2d 1579, 1581 (Fed. Cir. 1983). Thus, we
may not assume that the club will never sell clothing
online or through third-party distributors.
     To the extent DACo objects to the breadth of the goods
or channels of trade described in the Detroit Athletic
Club’s registration, that objection amounts to an attack
on the registration’s validity, an attack better suited for
resolution in a cancellation proceeding. See 15 U.S.C.
§ 1068 (stating that, in such proceedings, the Patent and
Trademark Office may “modify the application or regis-
tration by limiting the goods or services specified there-
in”). “The present ex parte proceeding is not the proper
forum from which to launch such an attack.” In re Calgon
Corp., 435 F.2d 596, 598 (CCPA 1971); see also Dixie
Rests., 105 F.3d at 1408 (refusing to let an ex parte appli-
cant narrow the scope of goods described in the cited
registration).
    Substantial evidence therefore supports the Board’s
finding that the trade channels for each mark overlap.
  D. Evidence of a Lack of Actual Confusion (Factor 8)
    Finally, the eighth DuPont factor considers “[t]he
length of time during and conditions under which there
has been concurrent use without evidence of actual confu-
sion.” DuPont, 476 F.2d at 1361. Here, DACo submitted
evidence purporting to show a lack of actual confusion,
including an affidavit of a long-time customer attesting to
his history of purchasing goods from DACo, as well as
Internet search results and online customer reviews for
each company. The Board rejected this evidence, finding
that it lacked probative value. See Detroit Athletic, 2017
WL 2876815, at *6. Substantial evidence supports the
Board’s findings.
16                               IN RE: DETROIT ATHLETIC CO.




     As an initial matter, the relevant test is likelihood of
confusion, not actual confusion. Thus, while evidence
that the consuming public was not actually confused is
legally relevant to the analysis, it is not dispositive. This
is particularly true in the context of an ex parte proceed-
ing. Likelihood of confusion in this context can be estab-
lished even in the face of evidence suggesting that the
consuming public was not actually confused. See In re
Majestic Distilling Co., 315 F.3d 1311, 1317 (Fed. Cir.
2003) (“The lack of evidence of actual confusion carries
little weight, especially in an ex parte context.” (citation
omitted)).
    Further, DACo’s evidence does not establish a lack of
confusion. The customer affidavit on which DACo relies is
just four sentences in length and states only that the
customer had been purchasing clothing at DACo’s store
for the past sixteen years and understands that the word
“Detroit” in DACo’s name refers to Detroit sports teams
rather than the location in which the clothing is made.
J.A. 57. The affidavit does not, however, mention the
DETROIT ATHLETIC CLUB mark, let alone suggest a
lack of confusion between the two marks. The Internet
search results and online reviews fare no better. The
search results show that the two companies do not appear
together in online searches but speak only to how the
search engine’s software processes the search terms. The
online reviews reference consumers’ experiences with one
company or the other, but not both. Neither piece of
evidence establishes a lack of consumer confusion in
other, more commercially meaningful contexts.
    Substantial evidence therefore supports the Board’s
finding that DACo’s evidence purporting to show a lack of
actual confusion was not sufficiently probative.
                 E. Balancing the Factors
    The Board balanced the DuPont factors and concluded
that, “because the marks are similar, the goods and
IN RE: DETROIT ATHLETIC CO.                               17



services are related, and the channels of trade and con-
sumers overlap, . . . confusion is likely between Appli-
cant’s mark DETROIT ATHLETIC CO. and the mark
DETROIT ATHLETIC CLUB in the cited registration.”
Detroit Athletic, 2017 WL 2876815, at *6. In view of the
findings described above, we agree with this conclusion.
    DACo argues that the Board erred by not addressing
all DuPont factors for which evidence was proffered. We
disagree. It is well established that the Board need not
consider every DuPont factor. See Citigroup Inc. v. Capi-
tal City Bank Grp., Inc., 637 F.3d 1344, 1355 (Fed. Cir.
2011) (“The T.T.A.B. is not required to discuss every
DuPont factor and may find a single factor dispositive.”);
Herbko Int’l, Inc. v. Kappa Books, Inc., 308 F.3d 1156,
1164 (Fed. Cir. 2002) (noting that the likelihood of confu-
sion analysis may focus “on dispositive factors, such as
similarity of the marks and relatedness of the goods”
(internal quotation marks omitted)). To the extent the
Board did not expressly address each evidentiary item
proffered by DACo pertaining to the Detroit Athletic
Club’s actual services, the Board was not required to do
so; again, it is the scope of the club’s registration that is
relevant in this context, not its actual practices.
    We therefore conclude that the Board did not err in
balancing the relevant DuPont factors.
                     III. CONCLUSION
    We have considered DACo’s remaining arguments and
find them unpersuasive. Because substantial evidence
supports each of the Board’s factual findings, and those
findings inevitably lead to the conclusion that DETROIT
ATHLETIC CO. and DETROIT ATHLETIC CLUB are
likely to be confused, we affirm the Board’s ruling.
                       AFFIRMED
18                   IN RE: DETROIT ATHLETIC CO.




                 COSTS
     No costs.